DETAILED ACTION
In the Application filed on 10/14/2020, claims 1-20 are pending. Claims 1-20 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020, 03/09/2021, 03/15/2021, and 05/17/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figure 4, the reference character “212” has been used to designate optics module which is inconsistence with the specification ([0069]- [0072]). Therefore, the reference character “214” should have been used to designate optics module. 
Figure 4, the reference character “214” has been used to designate irradiation module which is inconsistence with the specification ([0069]- [0072]). Therefore, the reference character “216” should have been used to designate irradiation module.
Figure 7, the reference character “204” has been used to designate imaging system which is inconsistence with the specification ([0088]). Therefore, the reference character “162” should have been used to designate imaging system.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0080] of specification recites “a sixth anomalous region 524” does not appear in any of the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0055], the phrase “scan an imaging beam 204 across the across a scan field 210” should read as “scan an imaging beam 204 across a scan field 210”.
[0068], the phrase “determine an anonymous region 350” should read as “determine an anomalous region 350”.
Appropriate correction is required.
Claim Interpretation
The Examiner is interpreting the limitation “optical anomaly” as any contamination and/or damage occurs in optical element which is consistent with [0063] of the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first optical element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 11 also recites the limitation "the first reflected portion" in line4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining an operational state and/or remedial event for an additive manufacturing machine. 
The limitation of determining an operational state and/or remedial event for an additive manufacturing machine, under the broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually identifying an operational state and/or remedial event for an additive manufacturing machine. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites image data are gathered to additively manufactured the 3D object. None of the additional element integrated the abstract idea into a practical application as to identify how the image data are gathers or how to determine an operational state and/or remedial event. The claim does not include additional element that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is considered to be directed to an abstract idea. Mere gathering of image data to determine an operational state and/or remedial event cannot provide an inventive concept. Thus, the claim is not patent eligible.
Claim 2 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “emitting the image beam from the light source and determining the reflected portion of the imaging beam with the light sensor…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 3 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “detecting the reflected portion…; and determining the one or more optical anomalies…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 4 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “determining the one or more optical anomalies…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 5 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “determining the one or more optical anomalies…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 6 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “determining the one or more optical anomalies…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 7 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “determining the existence, location, and/or characteristic…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 8 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “wherein the Maxwell equation comprises…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 9 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “wherein the one or more optical anomalies comprises contaminants…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 10 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “determining the operational state and/or remedial event…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 11 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “performing a maintenance operation… and/or performing a maintenance operation”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 12 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “performing a replacement operation on the first optical element… and/or performing a replacement operation on the second optical element…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 14 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “wherein the one or more augmented operating conditions comprises…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 15 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “wherein the one or more augmented operating conditions comprises: providing…; and/or providing…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 16 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “selectively spraying…; and/or selectively applying…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 17 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “wherein the one or more augmented operating conditions comprises: augmenting one or more irradiation parameters…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 18 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “wherein the one or more augmented operating conditions comprises: augmenting one or more irradiation parameters…”. The additional elements are routine and conventional and does not impose any meaningful limits on practice the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining an operational state and/or remedial event for an additive manufacturing machine. 
The limitation of determining an operational state and/or remedial event for an additive manufacturing machine, under the broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually identifying an operational state and/or remedial event for an additive manufacturing machine. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites an energy beam system, a control system, and image data are gathered to additively manufactured the 3D object. None of the additional element integrated the abstract idea into a practical application as to identify how the image data are gathers or how to determine an operational state and/or remedial event. The claim does not include additional element that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is considered to be directed to an abstract idea. The present of energy beam system and control system are routine and conventional and mere gathering of image data to determine an operational state and/or remedial event cannot provide an inventive concept. Thus, the claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer-readable medium”. Under the broadest reasonable interpretation, the limitation “a computer-readable medium” covers both the statuary and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03 (II). Thus, claim 20 is rejected under 35 USC 101.
The claim also recites determining an operational state and/or remedial event for an additive manufacturing machine which is rejected as directed to an abstract idea without significantly more. 
The limitation of determining an operational state and/or remedial event for an additive manufacturing machine, under the broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually identifying an operational state and/or remedial event for an additive manufacturing machine. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites an energy beam system, a control system, and image data are gathered to additively manufactured the 3D object. None of the additional element integrated the abstract idea into a practical application as to identify how the image data are gathers or how to determine an operational state and/or remedial event. The claim does not include additional element that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is considered to be directed to an abstract idea. The present of energy beam system and control system are routine and conventional and mere gathering of image data to determine an operational state and/or remedial event cannot provide an inventive concept. Thus, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 14-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0355147 (“Buller et al” hereinafter Buller).
Regarding Claim 1, Buller teaches a method of operating an additive manufacturing machine ([0008]- [0009]), the method comprising: 
determining an operational state and/or a remedial event for an additive manufacturing machine ([0007], the process includes quality control of the printed object through feedback control for optimizing the formation of the object), the operational state and/or the remedial event determined based at least in part on one or more optical anomalies having been determined upon one or more optical elements based at least in part on image data from a light sensor ([0008]-[0009], where the sensor might be a light sensor [0177] and the sensor may evaluate the cleanliness and/or contamination of the optical window ([0208])), the one or more optical elements utilized by, or defining a portion of, an energy beam system configured to emit one or more energy beams to additively manufacture a three-dimensional object (Figure 8, the energy beam 801 used to generate the 3D object 806 is generated by a first energy source 813 and a second energy source 817 that is directed to the lower surface of the optical window 815 that faces the exposed surface of the material bed 804 [0208]), the light sensor having detected a reflected portion of an imaging beam, the imaging beam emitted by a light source and the reflected portion reflected by the one or more optical elements ([0208], sensor evaluates the cleanliness and/or contamination of the optical window by measuring an alteration in a penetration and/or reflection of an energy beam that is projected onto the optical window), wherein the operational state comprises a nominal operational state and/or an augmented operational state, and wherein the remedial event comprises a maintenance event and/or a replacement event ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, the optical window can be cleaned automatically); 
additively manufacturing the three-dimensional object at least in part using nominal operating conditions when the operational state comprises a nominal operational state ([0008], the formation method is operating under nominal state until an alternation in the energy beam is detected [0037]); and 
additively manufacturing the three-dimensional object at least in part using one or more augmented operating conditions when the operational state comprises an augmented operational state ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, the optical window can be cleaned automatically which implies that any reflectivity value below the threshold value will not trigger automatic cleaning); and/or 
performing a maintenance operation upon having determined the remedial event that comprises the maintenance event, the maintenance operation comprising cleaning and/or calibrating the one or more optical elements and/or one or more components of the energy beam system; and/or 
performing a replacement operation upon having determined the remedial event that comprises the replacement event, the replacement operation comprising replacing the one or more optical elements.
Regarding Claim 2, Buller teaches the method of claim 1, comprising: emitting the imaging beam from the light source and detecting the reflected portion of the imaging beam with the light sensor, the reflected portion of the imaging beam having been reflected by the one or more optical elements of the additive manufacturing machine (light sensor [0177] evaluate the cleanliness and/or contamination of the optical window by measuring an alteration in a penetration and/or reflection of an energy beam that is projected onto the optical window [0208]).
Regarding Claim 3, Buller teaches the method of claim 1, comprising: detecting the reflected portion of the imaging beam with the light sensor; and determining the one or more optical anomalies upon the one or more optical elements of the additive manufacturing machine based at least in part on the image data from the light sensor (light sensor [0177] evaluate the cleanliness and/or contamination of the optical window by measuring an alteration in a penetration and/or reflection of an energy beam that is projected onto the optical window [0208]).
Regarding Claim 4, Buller teaches the method of claim 1, comprising: determining the one or more optical anomalies based at least in part on a degree of focus and/or defocus of the at least a portion of the imaging beam detected by the light sensor ([0201], the energy beam can be focused through at least one focusing device and at least a fraction of the incident energy beam can be reflected off of the surface and be captured by light sensor [0177] to evaluate the cleanliness and/or contamination of the optical window [0208])
Regarding Claim 5, Buller teaches the method of claim 1, comprising: determining the one or more optical anomalies based at least in part on backscatter and/or forward scatter of the at least a portion of the imaging beam detected by the light sensor ([0201], the energy beam can be focused through at least one focusing device and at least a fraction of the incident energy beam can be scattered by the surface and be captured by light sensor [0177] to evaluate the cleanliness and/or contamination of the optical window [0208]).
Regarding Claim 6, Buller teaches the method of claim 1, comprising: determining the one or more optical anomalies upon the one or more optical elements of the additive manufacturing machine based at least in part on the image data from the light sensor ([0208], light sensor [0177] evaluates the cleanliness and/or contamination of the optical window by measuring an alteration in a penetration and/or reflection of an energy beam that is projected onto the optical window), wherein determining the one or more optical anomalies comprises: determining an existence ([0207], multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location), location, and/or characteristic of the one or more optical anomalies.
Regarding Claim 9, Buller teaches the method of claim 1, wherein the one or more optical anomalies comprises contaminants on the one or more optical elements (light sensor [0177] evaluate the cleanliness and/or contamination of the optical window by measuring an alteration in a penetration and/or reflection of an energy beam that is projected onto the optical window [0208]), and/or wherein the one or more optical anomalies comprises damage to the one or more optical elements.
Regarding Claim 10, Buller teaches the method of claim 1, comprising: determining the operational state and/or the remedial event for the additive manufacturing machine based at least in part on an anomalous region of the one or more optical elements ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, at least one characteristics of the energy beam used to generate the 3D object may be varied), wherein the anomalous region is determined based at least in part on a size and/or quantity of the one or more optical anomalies ([0207], the acceptable cleanliness level may be predetermined and multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location which implies the quantity of the optical anomalies within an region can be limited by establish predetermine threshold).
Regarding Claim 11, Buller teaches the method of claim 10, comprising: 
performing a maintenance operation on the first optical element upon having determined the remedial event based at least in part on the one or more optical anomalies having been determined from the first reflected portion ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, the optical window can be cleaned automatically), the maintenance operation comprising cleaning ([0207], the cleaning may use a mechanical cleaner, energy beam cleaning, pyrolytic cleaning, chemical cleaning, or any combination thereof) and/or calibrating the first optical element and/or one or more components of the additive manufacturing machine that utilize the first optical element; and/or 
performing a maintenance operation on the second optical element upon having determined the remedial event based at least in part on the one or more optical anomalies having been determined from the second reflected portion, the maintenance operation comprising cleaning and/or calibrating the second optical element and/or one or more components of the additive manufacturing machine that utilize the second optical element.
Regarding Claim 14, Buller teaches the method of claim 1, wherein the one or more augmented operating conditions comprises: offsetting and/or adjusting a location on a build plane for an object to be additively manufactured ([0051], the adjustment includes adjusting at least one mechanism involved in (e.g., effectuating) the three-dimensional printing, leveling mechanism, dispensing mechanism, or a level (e.g., height) of an exposed surface of the material bed). 
Regarding Claim 15, Buller teaches the method of claim 1, wherein the one or more augmented operating conditions comprises: providing a cleaning fluid in proximity to the one or more optical elements, the cleaning fluid provided by one or more sprayers; and/or providing a vacuum stream in proximity to the one or more optical elements, the vacuum stream provided by one or more vacuums ([0056], the cleaning procedure can comprise purging the atmosphere and the enclosure can be maintained under vacuum or under an inert, dry, non-reactive and/or oxygen reduced (or otherwise controlled) atmosphere [0148]). 
Regarding Claim 16, Buller teaches the method of claim 15, comprising: selectively spraying the cleaning fluid in proximity to a portion of the one or more optical elements determined based at least in part on a location of the one or more optical anomalies, the location of the one or more optical anomalies determined based at least in part on the image data; and/or selectively applying a vacuum stream in proximity to a portion of the one or more optical elements determined based at least in part on the location of the one or more optical anomalies determined based at least in part on the image data ([0056], the cleaning procedure can comprise purging the atmosphere based on the sensor evaluation using imaging sensor).
Regarding Claim 17, Buller teaches the method of claim 1, wherein the one or more augmented operating conditions comprises: augmenting one or more irradiation parameters based at least in part on the one or more optical anomalies, the one or more irradiation parameters comprising: beam power ([0018]), spot size, scan speed, and/or power density profile.
Regarding Claim 18, Buller teaches the method of claim 17, wherein the one or more augmented operating conditions comprises: augmenting the one or more irradiation parameters based at least in part on the one or more optical anomalies when the one or more energy beams are oriented along a beam path intersected by the one or more optical anomalies ([0176], one or more parameters in the three-dimensional printing methodology may be adjusted based on the indication. For example, the position, power and/or path (e.g., hatch spacing or shape) of the energy beam that transforms at least a portion of the material bed may be adjusted).
Regarding Claim 19, Buller teaches an additive manufacturing system (Figure 8), the system comprising: 
an additive manufacturing machine (Figure 8 and [0208]) comprising an energy beam system (Figure 8, energy source 813) configured to emit one or more energy beams (Figure 8, energy beam 801) to additively manufacture a three-dimensional object ([0208], energy beam 801 used to generate the 3D object 806), and one or more optical elements utilized by, or defining a portion of, the energy beam system (Figure 8 and [0208]); and 
a control system communicatively coupled with, or defining a portion of, the additive manufacturing machine, wherein the control system is configured to perform a method comprising ([0215]): 
determining an operational state and/or a remedial event for an additive manufacturing machine ([0007], the process includes quality control of the printed object through feedback control for optimizing the formation of the object), the operational state and/or the remedial event determined based at least in part on one or more optical anomalies having been determined upon one or more optical elements based at least in part on image data from a light sensor ([0008]-[0009], where the sensor might be a light sensor [0177] and the sensor may evaluate the cleanliness and/or contamination of the optical window ([0208])), the one or more optical elements utilized by, or defining a portion of, an energy beam system configured to emit one or more energy beams to additively manufacture a three-dimensional object (Figure 8, the energy beam 801 used to generate the 3D object 806 is generated by a first energy source 813 and a second energy source 817 that is directed to the lower surface of the optical window 815 that faces the exposed surface of the material bed 804 [0208]), the light sensor having detected a reflected portion of an imaging beam, the imaging beam emitted by a light source and the reflected portion reflected by the one or more optical elements ([0208], sensor evaluates the cleanliness and/or contamination of the optical window by measuring an alteration in a penetration and/or reflection of an energy beam that is projected onto the optical window), wherein the operational state comprises a nominal operational state and/or an augmented operational state, and wherein the remedial event comprises a maintenance event and/or a replacement event ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, the optical window can be cleaned automatically); 
additively manufacturing the three-dimensional object at least in part using nominal operating conditions when the operational state comprises a nominal operational state ([0008], the formation method is operating under nominal state until an alternation in the energy beam is detected [0037]); and 
additively manufacturing the three-dimensional object at least in part using one or more augmented operating conditions when the operational state comprises an augmented operational state ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, the optical window can be cleaned automatically which implies that any reflectivity value below the threshold value will not trigger automatic cleaning); and/or 
performing a maintenance operation upon having determined the remedial event that comprises the maintenance event, the maintenance operation comprising cleaning and/or calibrating the one or more optical elements and/or one or more components of the energy beam system; and/or 
performing a replacement operation upon having determined the remedial event that comprises the replacement event, the replacement operation comprising replacing the one or more optical elements.
Regarding Claim 20, Buller teaches a computer-readable medium comprising computer-executable instructions, which when executed by a processor associated with an additive manufacturing system, cause the additive manufacturing system to perform a method comprising: 
determining an operational state and/or a remedial event for an additive manufacturing machine ([0007], the process includes quality control of the printed object through feedback control for optimizing the formation of the object), the operational state and/or the remedial event determined based at least in part on one or more optical anomalies having been determined upon one or more optical elements based at least in part on image data from a light sensor ([0008]-[0009], where the sensor might be a light sensor [0177] and the sensor may evaluate the cleanliness and/or contamination of the optical window ([0208])), the one or more optical elements utilized by, or defining a portion of, an energy beam system configured to emit one or more energy beams to additively manufacture a three-dimensional object (Figure 8, the energy beam 801 used to generate the 3D object 806 is generated by a first energy source 813 and a second energy source 817 that is directed to the lower surface of the optical window 815 that faces the exposed surface of the material bed 804 [0208]), the light sensor having detected a reflected portion of an imaging beam, the imaging beam emitted by a light source and the reflected portion reflected by the one or more optical elements ([0208], sensor evaluates the cleanliness and/or contamination of the optical window by measuring an alteration in a penetration and/or reflection of an energy beam that is projected onto the optical window), wherein the operational state comprises a nominal operational state and/or an augmented operational state, and wherein the remedial event comprises a maintenance event and/or a replacement event ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, the optical window can be cleaned automatically); 
additively manufacturing the three-dimensional object at least in part using nominal operating conditions when the operational state comprises a nominal operational state ([0008], the formation method is operating under nominal state until an alternation in the energy beam is detected [0037]); and 
additively manufacturing the three-dimensional object at least in part using one or more augmented operating conditions when the operational state comprises an augmented operational state ([0207], when reflectivity varies from a benchmark reflectivity value beyond a threshold, the optical window can be cleaned automatically which implies that any reflectivity value below the threshold value will not trigger automatic cleaning); and/or 
performing a maintenance operation upon having determined the remedial event that comprises the maintenance event, the maintenance operation comprising cleaning and/or calibrating the one or more optical elements and/or one or more components of the energy beam system; and/or 
performing a replacement operation upon having determined the remedial event that comprises the replacement event, the replacement operation comprising replacing the one or more optical elements.
Claims 1, 10, 12, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2019/173000 (“Brown et al” hereinafter Brown), copy provided. 
Regarding Claim 1, Brown teaches a method of operating an additive manufacturing machine ([00179]), the method comprising: 
determining an operational state and/or a remedial event for an additive manufacturing machine ([00179], image processing may be performed to compare or to combine alignment markers of two or more layer and provide guidance or monitoring of the manufacturing process ), the operational state and/or the remedial event determined based at least in part on one or more optical anomalies having been determined upon one or more optical elements based at least in part on image data from a light sensor ([00179], a detected trend and/or pattern may be used to direct performance of an operation comprising maintenance, corrective, or replacement procedure, on the identified portion of the system that is causing the change in energy beam operation using a detector which includes an imaging sensor [00214]), the one or more optical elements utilized by, or defining a portion of, an energy beam system configured to emit one or more energy beams to additively manufacture a three-dimensional object (Figure 13, energy source 1321 emits an energy beam 1301 through the optical window 1315 to manufacture a three-dimensional object [00176]), the light sensor having detected a reflected portion of an imaging beam, the imaging beam emitted by a light source and the reflected portion reflected by the one or more optical elements ([00214], the detection unit may record the detected reflected signals ), wherein the operational state comprises a nominal operational state and/or an augmented operational state, and wherein the remedial event comprises a maintenance event and/or a replacement event ([00179], a detected trend and/or pattern may be used to direct performance of an operation comprising maintenance, corrective, or replacement procedure, on the identified portion of the system that is causing the change in energy beam operation); 
additively manufacturing the three-dimensional object at least in part using nominal operating conditions when the operational state comprises a nominal operational state ([00179], the formation method is operating under nominal state until detected trend and/or pattern surpasses the threshold value [00179]); and 
additively manufacturing the three-dimensional object at least in part using one or more augmented operating conditions when the operational state comprises an augmented operational state ([00179], performance of a maintenance, corrective, and/or replacement procedure may be initiated considering the threshold value.); and/or 
performing a maintenance operation upon having determined the remedial event that comprises the maintenance event, the maintenance operation comprising cleaning and/or calibrating the one or more optical elements and/or one or more components of the energy beam system; and/or 
performing a replacement operation upon having determined the remedial event that comprises the replacement event, the replacement operation comprising replacing the one or more optical elements.
Regarding Claim 10, Buller teaches the method of claim 1, comprising: determining the operational state and/or the remedial event for the additive manufacturing machine based at least in part on an anomalous region of the one or more optical elements ([00179], image processing may be performed to compare or to combine alignment markers of two or more layer using at least one energy beam directed at a target surface to detect any offset ), wherein the anomalous region is determined based at least in part on a size and/or quantity of the one or more optical anomalies ([00179], the threshold value may correspond to a deviation from a commanded position of the energy beam at a target surface. The position(s) of the marker(s) may be according to a requested (e.g., pre-determined) arrangement (e.g., a reference pattern which implies the quantity of the optical anomalies within a region can be limited by establish predetermine threshold).
Regarding Claim 12, Buller teaches the method of claim 10, comprising: performing a replacement operation on the first optical element upon having determined the remedial event based at least in part on the one or more optical anomalies having been determined from the first reflected portion, the replacement operation comprising replacing the first optical element ([00179], a detected trend and/or pattern may be used to direct performance of an operation comprising replacement procedure on the identified portion of the system that is causing the change in energy beam operation, this implies the replacement of the optical element if the detected trend required replacement procedure); and/or 
performing a replacement operation on the second optical element upon having determined the remedial event based at least in part on the one or more optical anomalies having been determined from the second reflected portion, the replacement operation comprising replacing the second optical element.
Regarding Claim 19, Brown teaches an additive manufacturing system (Figure 13), the system comprising: 
an additive manufacturing machine (Figure 13) comprising an energy beam system (Figure 13, energy source 1321) configured to emit one or more energy beams (Figure 13, energy beam 1301) to additively manufacture a three-dimensional object ([00175]), and one or more optical elements utilized by, or defining a portion of, the energy beam system (Figure 13, optical window 1315); and 
a control system communicatively coupled with, or defining a portion of, the additive manufacturing machine, wherein the control system is configured to perform a method comprising ([0009]): 
determining an operational state and/or a remedial event for an additive manufacturing machine ([00179], image processing may be performed to compare or to combine alignment markers of two or more layer and provide guidance or monitoring of the manufacturing process ), the operational state and/or the remedial event determined based at least in part on one or more optical anomalies having been determined upon one or more optical elements based at least in part on image data from a light sensor ([00179], a detected trend and/or pattern may be used to direct performance of an operation comprising maintenance, corrective, or replacement procedure, on the identified portion of the system that is causing the change in energy beam operation using a detector which includes an imaging sensor [00214]), the one or more optical elements utilized by, or defining a portion of, an energy beam system configured to emit one or more energy beams to additively manufacture a three-dimensional object (Figure 13, energy source 1321 emits an energy beam 1301 through the optical window 1315 to manufacture a three-dimensional object [00176]), the light sensor having detected a reflected portion of an imaging beam, the imaging beam emitted by a light source and the reflected portion reflected by the one or more optical elements ([00214], the detection unit may record the detected reflected signals ), wherein the operational state comprises a nominal operational state and/or an augmented operational state, and wherein the remedial event comprises a maintenance event and/or a replacement event ([00179], a detected trend and/or pattern may be used to direct performance of an operation comprising maintenance, corrective, or replacement procedure, on the identified portion of the system that is causing the change in energy beam operation); 
additively manufacturing the three-dimensional object at least in part using nominal operating conditions when the operational state comprises a nominal operational state ([00179], the formation method is operating under nominal state until detected trend and/or pattern surpasses the threshold value [00179]); and 
additively manufacturing the three-dimensional object at least in part using one or more augmented operating conditions when the operational state comprises an augmented operational state ([00179], performance of a maintenance, corrective, and/or replacement procedure may be initiated considering the threshold value.); and/or 
performing a maintenance operation upon having determined the remedial event that comprises the maintenance event, the maintenance operation comprising cleaning and/or calibrating the one or more optical elements and/or one or more components of the energy beam system; and/or 
performing a replacement operation upon having determined the remedial event that comprises the replacement event, the replacement operation comprising replacing the one or more optical elements.
Regarding Claim 20, Brown teaches a computer-readable medium comprising computer-executable instructions ([0049]), which when executed by a processor associated with an additive manufacturing system ([0049]), cause the additive manufacturing system to perform a method comprising: 
determining an operational state and/or a remedial event for an additive manufacturing machine ([00179], image processing may be performed to compare or to combine alignment markers of two or more layer and provide guidance or monitoring of the manufacturing process ), the operational state and/or the remedial event determined based at least in part on one or more optical anomalies having been determined upon one or more optical elements based at least in part on image data from a light sensor ([00179], a detected trend and/or pattern may be used to direct performance of an operation comprising maintenance, corrective, or replacement procedure, on the identified portion of the system that is causing the change in energy beam operation using a detector which includes an imaging sensor [00214]), the one or more optical elements utilized by, or defining a portion of, an energy beam system configured to emit one or more energy beams to additively manufacture a three-dimensional object (Figure 13, energy source 1321 emits an energy beam 1301 through the optical window 1315 to manufacture a three-dimensional object [00176]), the light sensor having detected a reflected portion of an imaging beam, the imaging beam emitted by a light source and the reflected portion reflected by the one or more optical elements ([00214], the detection unit may record the detected reflected signals ), wherein the operational state comprises a nominal operational state and/or an augmented operational state, and wherein the remedial event comprises a maintenance event and/or a replacement event ([00179], a detected trend and/or pattern may be used to direct performance of an operation comprising maintenance, corrective, or replacement procedure, on the identified portion of the system that is causing the change in energy beam operation); 
additively manufacturing the three-dimensional object at least in part using nominal operating conditions when the operational state comprises a nominal operational state ([00179], the formation method is operating under nominal state until detected trend and/or pattern surpasses the threshold value [00179]); and 
additively manufacturing the three-dimensional object at least in part using one or more augmented operating conditions when the operational state comprises an augmented operational state ([00179], performance of a maintenance, corrective, and/or replacement procedure may be initiated considering the threshold value.); and/or 
performing a maintenance operation upon having determined the remedial event that comprises the maintenance event, the maintenance operation comprising cleaning and/or calibrating the one or more optical elements and/or one or more components of the energy beam system; and/or 
performing a replacement operation upon having determined the remedial event that comprises the replacement event, the replacement operation comprising replacing the one or more optical elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0355147 (“Buller et al” hereinafter Buller) as applied to claim 1 above, and further in view of Measurement of Optical Properties of Solids (Lucas), copy provided. 
Regarding Claim 7, Buller teaches the method of claim 6, but fails to explicitly teach determining the existence, location, and/or characteristic of the one or more optical anomalies at least in part using a Maxwell equation.
However, Buller teaches a lock-in amplifier that can isolate scattered and reflected light signals from an electromagnetic emission that is derived from a measurement system and an electromagnetic emission coming from the energy source that forms the 3D object ([0202]). Lucas discloses all electromagnetic phenomena are governed by Maxwell’s equation (page 2, Absorption). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identified that Maxwell equation is used by the lock-in amplifier to isolate scattered and reflected light signals from an electromagnetic emission to determine the existence of optical anomalies based on the reflected signals. 
Regarding Claim 8, the combination Buller and Lucas teaches the method of claim 7, wherein the Maxwell equation comprises and/or is based at least in part on a Mie solution, a Rayleigh approximation, a Rayleigh-Gans approximation, and/or an anomalous diffraction approximation (Buller, the use of lock-in amplifier implies the implantation of anomalous diffraction approximation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO2019/173000 (“Brown et al” hereinafter Brown).
Regarding Claim 13, Brown teaches the method of claim 1, wherein the additive manufacturing machine (Figure 13) comprises a first irradiation device (Figure 13, first energy source 1321) configured to irradiate a first build plane region (Figure 13, processing cone 1335) with a first energy beam (Figure 13, energy beam 1301) that passes through a first one (Figure 13, optical window 1315) or more optical elements, and a second irradiation device (Figure 13, second energy source 1322) configured to irradiate a second build plane region (Figure 13, processing cone 1330) with a second energy beam (Figure 13, energy beam 1302) that passes through a second one (Figure 13, optical window 1332) or more optical elements, the first build plane region and the second build plane region overlapping one another at an interlace region (Figure 13, overlapping region 1345); 
Brown does not explicitly teach wherein the one or more augmented operating conditions comprises assigning at least a first portion of the interlace region to the second irradiation device when the one or more optical anomalies comprises a first one or more optical anomalies having been determined upon the first one or more optical elements, wherein the first energy beam would intersect the first one or more optical anomalies when oriented along a first beam path directed to the at least a first portion of the interlace region assigned to the second irradiation device; and/or 
wherein the one or more augmented operating conditions comprises assigning at least a second portion of the interlace region to the first irradiation device when the one or more optical anomalies comprises a second one or more optical anomalies having been determined upon the second one or more optical elements, wherein the second energy beam would intersect the second one or more optical anomalies when oriented along a second beam path directed to the at least a second portion of the interlace region assigned to the first irradiation device.
However, Brown teaches a detected trend and/or pattern may be used to direct performance of an operation comprising maintenance, corrective, or replacement procedure, on the identified portion of the system that is causing the change in energy beam operation. In some embodiments, a threshold value of change in energy beam distortion and/or overlay offset may be identified ([00176]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the trajectory of the first irradiation device through the first optical element when the second optical element undergoes replacement due to optical anomalies to have a continuous manufacturing process to reduce time consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754